UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54733 ELAYAWAY, INC. (Exact name of registrant as specified in its charter) Delaware 20-8235863 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3111 Mahan Drive, Suite 20 #121 Tallahassee, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (850) 583-5019 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 Par Value (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No As of as of November 8, 2013 the registrant had218,197,354 shares of its Common Stock, $0.001 par value, outstanding. TABLE OF CONTENTS eLAYAWAY, INC. Part I – Financial Information Item 1 Financial Statements Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2013 and 2012 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 (unaudited) 5 Notes to the Unaudited Consolidated Financial Statements (unaudited) 7 Item 2 Management’s Discussion and Analysis or Plan of Operation 27 Item 3 Quantitative and Qualitative Disclosures about Market Risk 29 Item 4 Controls and Procedures 29 Part II – Other Information Item 1 Legal Proceedings 31 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 31 Item 3 Defaults Upon Senior Securities 38 Item 4 Mine Safety Disclosures 40 Item 5 Other Information 40 Item 6 Exhibits 40 2 ITEM 1 Financial Statements eLAYAWAY, INC. and SUBSIDIARIES Consolidated Balance Sheets September 30, December 31, ASSETS Current assets Cash $ $ Segregated cash for customer deposits Other receivable - Prepaid expenses Assets attributable to discontinued operations - Total current assets Property and equipment, net Intangibles, net Other assets - Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIENCY Current liabilities Notes and convertible notes, net of discounts and premiums $ $ Notes, convertible notes, and lines of credit payable to related parties, net of discounts Accounts payable Accounts payable to related parties Accrued liabilities Liability to guarantee equity value Deposits received from customers for layaway sales Embedded conversion option liability Total current liabilities Total liabilities Commitments and contingencies (Note 10) Shareholders' deficiency Preferred stock, par value $0.001, 50,000,000 shares authorized Series A preferred stock, $0.001 par value, 13,942 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series B preferred stock, $0.001 par value, 13,942 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series C preferred stock, $0.001 par value, 15,712 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series D preferred stock, $0.001 par value, 9,448 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series E preferred stock, $0.001 par value, 50,000 shares designated, 3,429 and 39,699 issued and outstanding, respectively (liquidation value $170,602 and $0, respectively) 3 40 Series F preferred stock, $0.001 par value, 50,000 shares designated, 0 and 49,243 issued and outstanding, respectively (liquidation value $50,303 and $0, respectively) - 49 Series G preferred stock, $0.001 par value, 5,000 shares designated, 5,000 and 0 issued and outstanding, respectively (liquidation value $1,000 and $0, respectively) 5 - Common stock, par value $0.001, 5,000,000,000 shares authorized, 49,005,473 and 3,171,543 shares issued, issuable and outstanding, respectively, and (0 and 366,805 shares issuable, respectively) Additional paid-in capital Accumulated deficit ) ) Total shareholders' deficiency ) ) Total liabilities and shareholders' deficiency $ $ See accompanying notes to unaudited consolidated financial statements 3 eLAYAWAY, INC. and SUBSIDIARIES Consolidated Statements of Operations For the Three Months Ended For the Nine Months Ended September 30, September 30, Sales $ Cost of sales - Selling, general and administrative expenses (includes $110,000 and $71,745 for the three months ended September 30, 2013 and 2012, respectively, and $269,978 and $508,318 for the nine months ended September 30, 2013 and 2012, respectively, of stock-based compensation and settlements) - - Loss from continuing operations ) Other income (expense) Interest expense ) Change in fair value of embedded conversion option liability - Gain on conversion of accounts payable - - Loss on share repurchase - ) - ) Gain (loss) on settlements of liabilities, net ) ) Gain on extinguishment of debt - Loss on issuance of common stock - ) - Loss on conversion of debt into common stock ) - ) - Total other income (expense), net ) Net loss from continuing operations ) Net loss from discontinued operations - ) - ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share - continuing operations $ ) $ ) $ ) $ ) Basic and diluted net loss per share - discontinued operations $
